Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 merely recites the composite yarn of claim 1 without further limiting claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Agzikara et al. (PG Pub. 2013/0260129)
 
Regarding claims 1, 7, 9, 11, 15, 21 and 25, Agzikara et al. teach a method of preparing and a composite yarn comprising providing a composite yarn having a core and a sheath with the sheath comprising staple fibers and the core comprising at least one polymeric core fiber made of polymeric material. The core fiber and the sheath are spun together. The core fibers are non-elastomeric and non-textured fibers. The twist multiple of the composite yarn is in the claimed range and the core further comprises at least one elastomeric filament. The core fibers and the at least one elastomeric filament are connected in a continuous way via a coextrusion step in which they are forced through a restriction and the core fibers and the elastomeric filaments are spun with the fibers of the sheath immediately after the coextrusion step. 

Further, it is noted that even if it is found that Agzikara et al. do not teach combining the core and sheath immediately after the coextrusion, such would have been obvious to one of ordinary skill in the art to improve manufacturing speed and efficiency and arrive at the claimed invention.

Agzikara et al. teach everything of claim 1 except the claimed total amount of the core fibers is at least 35% by weight of the composite yarn and the core fiber. However, the amount of the core fiber in the yarn is a results effective variable teaching that “The amount of elastic core (elastic fiber and polyester based fiber (mono or bi-component) in the yarn is depending on the English cotton count (NE) of the yarn and depending on the title, e.g. the deniers, of the core fibres” in paragraph 0031. Agzikara et al. also teach the second fibers which are the nonelastomeric, non-textured fibers, are present in the core in an amount of 60-90% based on the weight of the core. As such, Agzikara teaches the amount of the core yarn and the amount of the non-textured, non-elastomeric fiber in the yarn as a results effective variable and it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of the non-elastomeric, non-textured core yarns in the yarn through routine experimentation in order to affect yarn properties. 
Regarding claims 4 and 19, Agzikara et al. teach various possible deniers for the core fibers as examples, but does not explicitly state the claimed denier. However, Agzikara et al. teach the denier of the core fibers can vary and as a results effective variable and it would have been obvious to one of ordinary skill in the art to use the claimed denier through routine experimentation in order to affect the yarn cost and the amount of elastic fiber in the yarn.
Regarding claims 5-6 and 20, the core fibers comprise a plurality of continuous filaments, including 2 to 1160 filaments.  
Regarding claims 7 and 22-23, the yarn is obtained by ring spinning with one or two or more roving sources for the sheath.
Regarding claim 8, Agzikara et al. are silent regarding the claimed strength. However, given Agzikara et al. teach such a similar yarn made of such similar materials by such a similar method with such twist, the claimed tenacity is necessarily inherent to the yarn of Agzikara et al.
Regarding claims 10 and 24, the core fibers made of materials selected from polyester polymers and comprising PBT. 
Regarding claim 12, the total amount of fibers having elastic properties in the yarn is in the claimed range. 
Regarding claim 13, at least part of the core fibers is provided as a bundle or core fibers or as a core yarn. 
Regarding claim 14, Agzikara et al. teach an article including the composite yarn of claim 1. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789